16 F.3d 411NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re:  Burney Lee SMITH, Petitioner.
Nos. 93-8058, 93-7041.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 4, 1994.Decided:  Jan. 27, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Rockingham.  William L. Osteen, Sr., District Judge.  (CA-92-424-3).
Burney Lee Smith, petitioner pro se.
Tyrus Vance Dahl, Jr., Womble, Carlyle, Sandridge & Rice, Winston-Salem, North Carolina, for appellees.
M.D.N.C.
PETITON DENIED IN NO. 93-8058 AND AFFIRMED IN NO. 93-7041.
Before HALL and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
In these consolidated cases, appellant challenges the district court's order denying his post-judgment motion.  In No. 93-7041, we treated his filing as an appeal.  Our review of the record and the district court's opinion discloses that the appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Smith v. Richmond County Comm'rs, No. CA-92-424-3 (M.D.N.C. Aug. 27, 1993).  In No. 93-8058, we treated the filing as a mandamus petition.  While we grant Smith's motion to proceed in forma pauperis, we deny the petition because Smith did not show that he had clear right to the relief sought or that the district court had a clear duty to perform the act requested.   In re First Fed.  Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir.1988).  We also deny Smith's motion for appointment of counsel.   See Whisenant v. Yuam, 739 F.2d 160 (4th Cir.1984).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.